DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 recite the limitations, "means for generating."
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 26-30 recite the limitations, "means for generating." ¶0104-¶0107 of the specification discloses “means for generating” includes the processor 120, and drawing 1 shows the processor 120 but it does not illustrate “means for generating”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 14, 16-19, 21-22, 24-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al. (A Study on Transfer Learning for Acoustic Event Detection in a Real Life Scenario).

Regarding Claim 1, Arora discloses a device comprising:
a processor (Arora: implicit to implement an algorithm of Fig. 1) configured to:
receive audio data samples (Arora Fig. 1: “Source DB”, “Target DB”; section III A: databases: first and second paragraphs);
provide the audio data samples to a first neural network trained to generate a first output corresponding to a first count of classes of a first set of sound classes (Arora Fig. 1: “Source DB”, section III A: databases: first para discloses comprising “16 sound events”, i.e., “a first count of classes of a first set of sound classes”);
provide the audio data samples to a second neural network to generate a second output corresponding to a second count of classes of a second set of sound classes (Arora Fig. 1: “Target DB”; section III A: databases: second para discloses comprising “17 sound events”, i.e., “a second count of classes of a second set of sound classes”), the second count of classes greater than the first count of classes (“17 sound events” is greater than “16 sound events” as disclosed in Arora section III A: databases: para one and two);
provide the first output to a neural adapter to generate a third output corresponding to the second count of classes of the second set of sound classes (The claimed “neural adapter” is broad and is interpreted as a mere arrangement for “transferring parameters” between the CNNs; Arora Fig. 1: “transfer parameters”; section III D: transfer learning experiments); and
provide the second output and the third output to a merger adapter to generate sound event identification data based on the audio data samples (As for the "neural adapter" above, the claimed "merger adapter" is broad and is interpreted as a mere arrangement for realizing the identification using the trained/updated "target model", Arora page 3, left- hand column, second para to obtain the "Target Outputs" as shown in Fig. 1).

Claims 14, 22, and 26 are rejected for the same reasons as set forth in Claim 1.

Regarding Claim 3, Arora in view of Lim discloses the device of claim 2,
wherein the neural adapter has an input layer including the first count of nodes and an output layer including the second count of nodes (The claimed “neural adapter” is broad and is interpreted as a mere arrangement for “transferring parameters” between the CNNs; Arora Fig. 1: “transfer parameters”; section III D: transfer learning experiments).

Regarding Claim 4, Arora discloses the device of claim 1,
wherein the merger adapter is configured to merge the second output and the third output, element-by-element, to form a merged output (As for the "neural adapter" above, the claimed "merger adapter" is broad and is interpreted as a mere arrangement for realizing the identification using the trained/updated "target model", Arora page 3, left- hand column, second para to obtain the "Target Outputs" as shown in Fig. 1).

Regarding Claim 5, Arora discloses the device of claim 4,
wherein the merger adapter is configured to generate output data including the sound event identification data based on the merged output (As for the "neural adapter" above, the claimed "merger adapter" is broad and is interpreted as a mere arrangement for realizing the identification using the trained/updated "target model", Arora page 3, left- hand column, second para to obtain the "Target Outputs" as shown in Fig. 1).

Regarding Claim 6, Arora discloses the device of claim 1,
wherein the audio data samples include features extracted from audio data (These are anticipated by Arora: section III. B: Setup and evaluation metrics, first paragraph, lines 3-5).

Regarding Claim 7, Arora discloses the device of claim 1,
wherein the audio data samples include Mel spectrum features extracted from audio data (These are anticipated by Arora: section III. B: Setup and evaluation metrics, first paragraph, lines 3-5).

Regarding Claim 19, Arora discloses the method of claim 14, further comprising
generating the audio data samples including extracting features from audio data representing an acoustic environment (Arora Fig. 1; section II B: transfer learning with CRNN first para discloses a neural network is trained on features extracted from a given source training database for certain source task. Similarly at the target domain, a network is trained on features extracted from the target database with the exception that the model parameters [weight, biases, etc.] of either all or some of the layers of this network are borrowed from that of the source model. section III A: databases).

Regarding Claim 21, Arora discloses the method of claim 14, further comprising
performing an action responsive to the sound event identification data (Arora section III B: setup and evaluation metrics first para discloses both the target and feature vectors are then used for carrying out a supervised training of the neural network. Training of every network is optimized with the learning algorithm Adam at a learning rate of 10-6, unless otherwise mentioned. The use of algorithm for detecting/classifying acoustic scenes described implicitly implies taking an action in response to said detection/classification).

Claims 16-18, 24-25, and 28-30 are rejected for the same reasons as set forth in Claims 3-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (A Study on Transfer Learning for Acoustic Event Detection in a Real Life Scenario) in view of Lim et al. (Cross-acoustic transfer learning for sound event classification).

Regarding Claim 2, Arora discloses the device of claim 1,
wherein the first neural network has a base topology and a first output layer and the second neural network has the base topology and a second output layer, and wherein the first output layer includes a first count of nodes, the second output layer includes a second count of nodes, and the second count of nodes is greater than the first count of nodes (“The base topology” and “input and output layers of a neural network” are common features shared by the types of neural networks used in Arora: section III. C: Neural Network configurations).
Arora may not explicitly disclose wherein the first neural network has a base topology and a first output layer and the second neural network has the base topology and a second output layer, and wherein the first output layer includes a first count of nodes, the second output layer includes a second count of nodes, and the second count of nodes is greater than the first count of nodes.
However, Lim teaches wherein the first neural network has a base topology and a first output layer and the second neural network has the base topology and a second output layer, and wherein the first output layer includes a first count of nodes, the second output layer includes a second count of nodes, and the second count of nodes is greater than the first count of nodes (Lim Fig. 1: input layer; hidden layers; frozen layers; softmax layer).
Arora and Lim are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify neural network (as taught by Arora) to utilize speech for training the DNN acoustic model in the transfer learning scenario (as taught by Lim, section 2.2: cross-acoustic transfer learning; last para) to re-use trained model parameters from speech during the training process for an acoustic model of sound events (Lim, section 2: transfer learning).

Claims 15, 23, and 27 are rejected for the same reasons as set forth in Claim 2.

Claims 8-9, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (A Study on Transfer Learning for Acoustic Event Detection in a Real Life Scenario) in view of Lopatka et al. (US #2019/0042881).

Regarding Claim 8, Arora discloses the device of claim 1, further comprising
one or more microphones coupled to the processor and configured to capture audio data to generate the audio data samples (Arora section I: Introduction discloses AED poses several challenges like the difficulty and expense in recording and labelling the immense number of sounds in the surroundings, a deluge of data while processing in real time, presence of background noise and the concurrence of random number of different events (polyphony). However, despite the numerous challenges, efforts have been made to advance the field of AED and recognize events and their corresponding environments [Acoustic Scene Classification] on a small scale and for different applications).
Arora may not explicitly disclose one or more microphones coupled to the processor and configured to capture audio data to generate the audio data samples.
However, Lopatka teaches one or more microphones coupled to the processor and configured to capture audio data to generate the audio data samples (Lopatka ¶0042 discloses system 800 [Fig. 8] to perform acoustic event detection uses smart phone, smart tablet, etc. [which typically includes one or more microphones].  ¶0048 discloses an audio capture device 862 [e.g., a microphone]).
Arora and Lopatka are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify recording of sounds (as taught by Arora) to use microphone to capture sound (as taught by Lopatka, ¶0037) to advantageously detect beginning and ending points of the event in training data (Lopatka, ¶0029).

Regarding Claim 9, Arora in view of Lopatka discloses the device of claim 8. But Arora may not explicitly disclose wherein the processor and the one or more microphones are integrated within a mobile computing device and the audio data represents an acoustic environment of the mobile computing device.
However, Lopatka teaches wherein the processor and the one or more microphones are integrated within a mobile computing device and the audio data represents an acoustic environment of the mobile computing device (Lopatka ¶0042 discloses system 800 [Fig. 8] to perform acoustic event detection uses smart phone, smart tablet, etc. [which typically include processor and one or more microphones integrated within the smart phone, smart tablet devices]).
Arora and Lopatka are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify recording of sounds (as taught by Arora) to use microphone to capture sound (as taught by Lopatka, ¶0037) to advantageously detect beginning and ending points of the event in training data (Lopatka, ¶0029).

Regarding Claim 11, Arora in view of Lopatka discloses the device of claim 8. But Arora may not explicitly disclose wherein the processor and the one or more microphones are integrated within a wearable device and the audio data represents an acoustic environment of the wearable device.
However, Lopatka teaches wherein the processor and the one or more microphones are integrated within a wearable device and the audio data represents an acoustic environment of the wearable device (Lopatka ¶0042 discloses system 800 [Fig. 8] to perform acoustic event detection uses wearable device, etc. [which typically include processor and one or more microphones integrated within the wearable device]).
Arora and Lopatka are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify recording of sounds (as taught by Arora) to use microphone to capture sound (as taught by Lopatka, ¶0037) to advantageously detect beginning and ending points of the event in training data (Lopatka, ¶0029).
Regarding Claim 12, Arora in view of Lopatka discloses the device of claim 8. But Arora may not explicitly disclose wherein the processor and the one or more microphones are integrated within a headset and the audio data represents an acoustic environment of the headset.
However, Lopatka teaches wherein the processor and the one or more microphones are integrated within a headset and the audio data represents an acoustic environment of the headset (Lopatka ¶0042 discloses system 800 [Fig. 8] to perform acoustic event detection uses wearable device [which can be a headset and typically include processor and one or more microphones integrated within the wearable device]).
Arora and Lopatka are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify recording of sounds (as taught by Arora) to use microphone to capture sound (as taught by Lopatka, ¶0037) to advantageously detect beginning and ending points of the event in training data (Lopatka, ¶0029).

Regarding Claim 13, Arora discloses the device of claim 1, but may not explicitly disclose wherein the processor is included in an integrated circuit.
However, Lopatka teaches wherein the processor is included in an integrated circuit (Lopatka ¶0049 discloses the various components of the system 800 [including the processor 820] can be integrated in a system-on-chip [SoC] architecture).
Arora and Lopatka are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify recording of sounds (as taught by Arora) to integrate the graphics subsystem into processor or any chipset (as taught by Lopatka, ¶0048) to advantageously detect beginning and ending points of the event in training data (Lopatka, ¶0029).

Claim 20 is rejected for the same reasons as set forth in Claims 8-9 and 11-13.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (A Study on Transfer Learning for Acoustic Event Detection in a Real Life Scenario) in view of Lopatka et al. (US #2019/0042881) further in view of Gross (US #2018/0108369).

Regarding Claim 10, Arora in view of Lopatka discloses the device of claim 8, but may not explicitly disclose wherein the processor and the one or more microphones are integrated within a vehicle.
However, Gross (Fig. 3: processor 310, microphones 320(1) to 320(N)) teaches wherein the processor and the one or more microphones are integrated within a vehicle (Gross ¶0021 discloses each of the one or more microphones 320(1) to 320(N) can be mounted on or embedded in different locations of a vehicle; Figs. 1-6).
Arora, Lopatka, and Gross are analogous art as they pertain to sound event detection and classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Arora in view of Lopatka in light of the teachings of Gross to mount on or embed microphones in different locations of a vehicle (as taught by Gross, ¶0021) for the safety of occupant(s) inside a moving automotive vehicle (Gross, ¶0002).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651